Per Curiam :
The order appealed from in this case changes the place of trial of the action from the county of Westchester to the county of New York. The motion for such a change was based upon the ground that the latter county was the proper one. As the plaintiff resides in the county where the venue is laid, the motion could not properly have been granted upon the ground assigned. It is true that in the moving papers allegations are made with the design of showing that the convenience of witnesses would be subserved by the change, but it has been frequently decided in' this department that *417a change in the place of trial will not be ordered upon that ground alone, where the change desired is from a rural county to the county of New York. (Quinn v. Brooklyn Heights R. R. Co., 88 App. Div. 57.)
The order should be reversed, with ten dollars costs and disbursements, and motion denied, with costs.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with costs.